Citation Nr: 1626474	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  11-17 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to an initial rating in excess of 20 percent from March 26, 2009, and 30 percent from November 6, 2012, for a left shoulder disability.

3.  Entitlement to a total rating based on individual unemployability (TDIU) at any time from March 26, 2009, to November 6, 2012.


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served peripheral neuropathy active duty August 1978 to February 1988.

This matter comes to the Board of Veterans' Appeal (Board) from September 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

As to the right knee disorder, the Board finds that it is an original claim arising from the September 2009 rating decision because within the one year period he had to appeal that rating the RO provided him with a VA examination of that knee in February 2010.  See 38 C.F.R. § 3.156(b) (2015).

As to the left shoulder disability, the Board has taken jurisdiction over this issue because the Board finds that the statements he added to his July 2011 VA Form 9 was sufficient to perfect his appeal as to this issue.

As to the TDIU claim, the Board has taken jurisdiction over this issue because the Veteran has claimed that he is unable to work because of his service-connected disabilities and the above rating claim has been pending since March 26, 2009.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


REMAND

As to all the issues on appeal, while the record contains correspondence from the Social Security Administration (SSA) reporting that it found the Veteran became disabled in October 2008, a copy of his SSA records has not been associated with the claims file.  Therefore, the Board finds that a remand for such development is required.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Also as to right knee disorder claim, the record contains an August 2009 medical record from Dr. Nicholas Butowski in which he reported that the Veteran had a history of arthroscopic surgery.  Moreover, in his July 2011 VA Form 9 the claimant notified VA that he was told by his physician that he had a torn meniscus in the right knee due to the extra strain he places on his knee because of his service-connected left knee disorder.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Given the existing record which includes competent and credible lay observations of symptoms of a right knee disorder (pain, lost motion, etc . . .). Additionally, March 2012 and April 2012 VA treatment records document the Veteran's complaints and treatment for adverse right knee symptomatology and the Veteran in other statements to VA has competently reported having observable symptoms of a right knee disorder (pain, lost motion, etc . . .).  Given this record, the Board finds that a remand is required to provide the Veteran with a VA examination to both obtain diagnoses for all current right knee disorder as well as to obtain opinions as to etiology of these disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

As to the rating claims, the Board finds that a remand is required because the Veteran's VA and private treatment records, dated from late-2013 to the present, have not been associated with the claims file despite the fact that he receives on going treatment for his disabilities.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  

Given the above development, the Board also finds that the left shoulder claims should be remanded to afford the Veteran a VA examination to ascertain the current severity of his disability.  See 38 U.S.C.A. § 5103A(d) (West 2014); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history)/

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's SSA records.

2.  Associate with the claims file the Veteran's post-November 2013 VA treatment records.

3.  After obtaining all need authorizations from the Veteran, associate with the claims file any outstanding private treatment records.

4.  Notify the Veteran that he may submit statements from himself and from other individuals who have first-hand knowledge of any in-service as well as continued problems since service caused by his right knee disorder, the current problems caused by his left shoulder disorder, and the problems all his service connected disabilities caused with employment for the March 26, 2009, to November 6, 2012, time period.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  Schedule the Veteran for an examination to determine the origins of his right knee disorder.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What are the diagnoses for the Veteran's right knee disorders?

Is this regard, a torn meniscus should be ruled out.

(b)  As to each diagnosed right knee disorder, is it at least as likely as not that it is related to or had its onset in service?  

(c)  As to any right knee arthritis, is it at least as likely as not that it manifested itself to a compensable degree in the first post-service year?

(d)  As to each diagnosed right knee disorder, is it at least as likely as not that it was caused by the Veteran's service-connected left knee disorder?  

(d)  As to each diagnosed right knee disorder, is it at least as likely as not that it was aggravated (i.e., permanently worsened) by the Veteran's service-connected left knee disorder?  

In providing the requested opinions, the examiner should discuss the Veteran's claims that his right knee disorder was due to the extra strain he placed on that joint compensating for the problems caused by his service connected left knee disorder.

In providing the requested opinions, the examiner should comment on the Veteran's competent lay reports.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for an examination to determine the severity of his left shoulder disability.  The claims folder should be made available to and reviewed by the examiner.  The examiner is to identify all pathology found to be present and respond to the following: 

i.  The examiner should conduct complete range of motion of the shoulder with specific findings as to flexion, extension, external rotation, internal rotation, abduction, and adduction within normal limits.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's left shoulder, i.e., the extent of the Veteran's pain-free motion.

ii.  In providing the requested opinions regarding the range of motion of the left shoulder, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion of the left shoulder during these flare-ups.

7.  Then readjudicate the appeal.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case that, among other things, cites to all the evidence added to the record since the April 2011 statement of the case and provides notice of the laws and regulations governing claims for a TDIU.  Once they are afforded an opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

